Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20080103809 in view of GB2437735. 
KR ‘809 discloses:
1 & 21. An adjustable platform rail assembly (figure 3; inserted below) comprising:  
a rail assembly (200, 300, 400; figure 3) extending away from a platform (100) of a mobile elevated work platform (figure 3; inserted below to define a passenger/user compartment therein (figure 8);
wherein the rail assembly includes a plurality of vertical rails extending upwardly away from a lower rail (figure 2a) 
wherein the rail assembly includes a perimeter rail assembly (left hand compartment outlined below) and a confined space assembly (right hand compartment outlined below), the perimeter rail assembly extending partially around a first portion of the platform (see below) and the confined space assembly extending entirely around a second portion of the platform (see below),forming a confined space perimeter, the first portion of the platform being larger than the second portion (each compartment/scaffold unit is adjustable in length [figures 4-8], therefore each compartment can be adjusted to a length independent of the other, allowing for many different configurations, among which is included where the left hand unit is sized larger/longer than the right hand unit).

    PNG
    media_image1.png
    828
    895
    media_image1.png
    Greyscale


KR ‘809 does not disclose both upper and lower rail assembly extending upward from the platform and hingedly attached. 
However, GB ‘735 teach:
a lower rail assembly (figures 1, 11, 14) extending away from a platform (11) of a mobile elevated work platform (figure 11); 
an upper rail assembly (figures 1, 11, 14) coupled (@ 28) to the lower rail assembly and extending upwardly away from the lower rail assembly to define a passenger compartment therein (figures 1, 11);
wherein the upper rail assembly is coupled to the lower rail assembly (@ 28) and is movable between a first position (figure 14) wherein the upper rail assembly defines an upper perimeter defined by a first length (figures 1, 11, 14) and a second position (figure 16) wherein the upper rail assembly defines an upper perimeter defined by a second length shorter than the first length (figure 16)
wherein the upper rail assembly includes a plurality of vertical rails (figures 1, 11, 14) extending upwardly away from the lower rail assembly (figures 1, 11, 14); and
wherein the vertical rails of the upper rail assembly are rotatably coupled to the lower rail assembly using brackets (28) mounted to the lower rail assembly (figures 1, 2, 11, 14-16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the adjustable platform rail assembly of KR ‘809 with the foldable upper and lower rail assemblies as taught by GB ‘735, so as to provide a more versatile railing assembly and one capable of collapsing into a transport configuration without having to disconnect the all the railings and platform from one another (GB ‘735 figures 2-4).


    PNG
    media_image2.png
    808
    707
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    1007
    710
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    944
    717
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    726
    744
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    579
    805
    media_image6.png
    Greyscale

KR ‘809 also discloses
5. wherein the perimeter rail assembly is defined by a first subset of the plurality of vertical rails (vertical rails of 210, figure 2a) extending upwardly away from one side of a lower rail (figures 2a, 3) and a second subset of the plurality of vertical rails (vertical rails of 310; figure 2a) extending upwardly away from an opposite side of the lower rail assembly (figure 2a), wherein a first guard rail (213, 216, 217) extends between and is coupled to the first subset of the plurality of vertical rails (figure 2a) and wherein a second guard rail (313, 316, 317) extends between and is coupled to the second subset of plurality of vertical rails (figure 2a).  
6. wherein the first guard rail and the second guard rail are each comprised of an outer arm (213, 313) and an inner arm (216, 217; 316, 317) slidably received within the inner arm (figures 2a, 5, 7). 
 
The combination of KR ‘809 and GB ‘735 teach:
7. wherein the first guard rail and the second guard rail are each releasable coupled to a cross rail of an end section assembly (KR ‘809 figures 2a, 2b, 3). KR ‘809 does not teach the the end section assembly being hingedly coupled to the lower support assembly. However GB’ ‘735 teaches the end section assembly (15a,15b) being hingedly coupled (@ pivotal collar 29) to the lower support assembly (via interconnecting components; figures 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the adjustable platform rail assembly of KR ‘809 with the foldable end assemblies as taught by GB ‘735, so as to provide a more versatile railing assembly allowing for users to pass from one section to another without climbing over removing rails, and also one capable of collapsing into a transport configuration without having to disconnect the all the railings and platform from one another (GB ‘735 figures 2-4)

8. The adjustable platform rail assembly of claim 1, wherein the confined space assembly includes a third subset of the plurality of vertical rails (KR ‘809 vertical rails of 210, figure 2a) coupled to a first side of a lower rail and a fourth subset of the plurality of vertical rails (KR ‘809 vertical rails of 310; figure 2a) coupled to a second side of the lower rail assembly opposite the first side (KR ‘809 figure 2a), and
the third subset of the plurality of vertical rails being rotatable about a cross rail of the first side of the lower rail assembly (GB ‘735; figure 14-16) and the fourth subset of the plurality of vertical rails being rotatable about a cross rail of the second side of the lower rail assembly (GB ‘735; figure 14-16).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the adjustable platform rail assembly of KR ‘809 with the foldable end assemblies as taught by GB ‘735, so as to provide a more versatile railing assembly and also one capable of collapsing into a transport configuration without having to disconnect the all the railings and platform from one another (GB ‘735 figures 2-4)


9. The adjustable platform rail assembly of claim 8, wherein the confined space assembly is further defined by a first cross rail (KR ‘809 213, 216, 217) extending between the third subset of the plurality of vertical rails (KR ‘809 figures 2a, 3) and a second cross rail (KR ‘809 313, 316, 317) extending between the fourth subset of the plurality of vertical rails (KR ‘809 figure 2a, 3).  
10. The adjustable platform rail assembly of claim 9, wherein the confined space assembly is further defined by a first restraining rail (GB ‘735; 15b) extending rotatably coupled (GB ‘735; figures 14-16) to one of the first cross rail and the second cross rail and extending across the passenger compartment, from the first cross rail to the second cross rail (GB ‘735; figures 1, 11, 14-16).  
11. The adjustable platform rail assembly of claim 10, wherein the confined space assembly is further defined by a second restraining rail (GB ‘735; 15b) extending rotatably coupled (GB ‘735; figures 14-16) to one of the first cross rail and the second cross rail ((GB ‘735; figures 1, 11, 14-16) and extending across the passenger compartment, from the first cross rail to the second cross rail (GB ‘735; figures 1, 11, 14-16).  
12. The adjustable platform rail assembly of claim 1, wherein the adjustable platform is capable of being coupled to a platform assembly of a scissor lift (intended use).
13. The adjustable platform rail assembly of claim 1, wherein the perimeter rail assembly includes a two side assemblies and an end assembly (GB ‘735 figures 1, 11, 14) comprising a subset of the plurality of vertical rails rotatable coupled to the lower rail assembly using brackets mounted to the lower rail assembly (GB ‘735 figures 14-16), wherein the end assembly is coupled to each of the two side assemblies (GB ‘735 figures 1, 11), and wherein each of the side assemblies and the end assembly are hingedly coupled to the lower rail assembly via the brackets (GB ‘735 @ 28; figures 14-16) and foldable inward (GB ‘735 figure 2, 13), into the passenger compartment, to configure the upper rail assembly into the second position (figures 2, 13).  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634